        Case: 1:19-cv-00211-RP Doc #: 14 Filed: 04/24/20 1 of 4 PageID #: 1130




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

LORI A. BRIDGES                                                                         PLAINTIFF

v.                                                        CIVIL ACTION NO.: 1:19-CV-211-RP

ANDREW M. SAUL, COMMISSIONER
OF THE SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT


                                       FINAL JUDGMENT

       Plaintiff Lori Bridges filed suit under 42 U.S.C. § 405(g) for judicial review of the

unfavorable decision of the Commissioner of Social Security regarding an application for

Disability Insurance Benefits. Docket 1. The parties have consented to entry of final judgment by

the United States Magistrate Judge under the provision of 28 U.S.C. § 636(c), with any appeal to

the Court of Appeals for the Fifth Circuit. Docket 8. The Court, having considered the record, the

administrative transcript, the briefs of the parties, and the applicable law, and for the reasons set

forth on the record at the conclusion of the hearing, finds that the Commissioner’s decision is not

supported by substantial evidence.

       First, the ALJ failed to adequately consider Plaintiff’s headaches. Because migraine

headaches are particularly unsusceptible to diagnostic testing, in cases involving complaints of

disabling pain due to migraine headaches, courts look to other objective medical signs to

determine whether claimant’s complaints are consistent with the existence of disabling migraine

pain. Wiltz v. Barnhart, 484 F. Supp. 2d 524, 533 (W.D. La. 2006). See also Tucker v. Astrue,

No. 2:07cv4, 2008 WL 3285903, *7 (S.D. Miss. Aug. 5, 2008). These “other objective medical

signs” include

       whether the claimant's migraines are accompanied by drowsiness, dizziness, nausea,
       vomiting and blurred vision, whether the claimant has been prescribed medication for
        Case: 1:19-cv-00211-RP Doc #: 14 Filed: 04/24/20 2 of 4 PageID #: 1131




       migraines and the associated symptoms of nausea and vomiting, whether the plaintiff is
       sensitive to light (photophobic) or sound, whether the claimant has received continuing
       and regular treatment for migraines—including outpatient and emergency treatment—and
       whether the claimant's symptoms are consistent with those of migraine headaches.

Wiltz, 484 F.Supp.2d at 533.

       In this case, virtually all of these objective medical signs were present, including blurred

vision, dizziness, nausea, photosensitivity, sound sensitivity, medication prescriptions for

migraines, Plaintiff’s need to lay down in a dark room, and continuing and regular treatment for

migraines. Nonetheless, the ALJ assigned no functional limitations attributable to Plaintiff’s

migraines, and his discussion of Plaintiff’s testimony does not accurately describe the limiting

effects to which Plaintiff testified, nor does his discussion of Plaintiff’s treatment for migraines

accurately reflect the extent of her treatment.

       While the ALJ acknowledged some of Plaintiff’s treatment for headaches, his decision

does not account for the lengthy treatment records related to this impairment. Specifically, the

objective medical records contain references to chronic migraine headaches occurring daily, loss

of balance, multiple medications that failed to control Plaintiff’s migraines, occipital nerve

blocks and trigger point injections, Botox injections, and uncontrolled severe frequent headaches.

The ALJ’s failure to properly consider the evidence of Plaintiff’s headaches prejudiced Plaintiff,

as the vocational expert opined that missing approximately four or more days of work per month

or being off task up to 15% of the workday – limitations that might be associated with chronic

severe migraines -- would be work preclusive.

       Second, the ALJ erred in evaluating Dr. William Marcy’s medical assessment. Because

Plaintiff applied for benefits after March 27, 2017, the new regulations for evaluating medical

evidence apply. Under the revised regulations, specifically 20 C.F.R. §§ 404.1520c and

416.920c, the agency “will not defer or give any specific evidentiary weight, including
        Case: 1:19-cv-00211-RP Doc #: 14 Filed: 04/24/20 3 of 4 PageID #: 1132




controlling weight, to any medical opinion(s) or prior administrative medical finding(s),

including those from [the claimant’s own] medical sources.” 20 C.F.R. §§ 404.1520c(a),

416.920c(a) (2017). Instead, the ALJ will look at the entire record and consider the

persuasiveness of the medical opinion(s) or prior administrative medical finding(s) using the

following factors outlined in 20 C.F.R. § 1520c:

   (1) Supportability. The more relevant the objective medical evidence and supporting
       explanations presented by a medical source are to support his or her medical
       opinion(s) or prior administrative medical finding(s), the more persuasive the
       medical opinions or prior administrative medical finding(s) will be.
   (2) Consistency. The more consistent a medical opinion(s) or prior administrative
       medical finding(s) is with the evidence from other medical sources and nonmedical
       sources in the claim, the more persuasive the medical opinion(s) or prior
       administrative medical finding(s) will be.
   (3) Relationship with the claimant. This factor combines consideration of the issues in
       paragraphs (c)(3)(i) through (v) of this section.
           i. Length of the treatment relationship. The length of time a medical source
               has treated you may help demonstrate whether the medical source has a
               longitudinal understanding of your impairment(s).
          ii. Frequency of examinations. The frequency of your visits with the medical
               source may help demonstrate whether the medical source has a longitudinal
               understanding of your impairment(s).
        iii. Purpose of the treatment relationship. The purpose for treatment you
               received from the medical source may help demonstrate the level of
               knowledge the medical source has of your impairment(s).
         iv. Extent of the treatment relationship. The kinds and extent of examinations
               and testing the medical source has performed or ordered from specialists or
               independent laboratories may help demonstrate the level of knowledge the
               medical source has of your impairment(s).
          v.   Examining relationship. A medical source may have a better understanding
               of your impairment(s) if he or she examines you than if the medical source
               only reviews evidence in your folder.
   (4) Specialization. The medical opinion or prior administrative medical finding of a
       medical source who has received advanced education and training to become a
       specialist may be more persuasive about medical issues related to his or her area of
       specialty than the medical opinion or prior administrative medical finding of a
       medical source who is not a specialist in the relevant area of specialty.
   (5) Other factors. We will consider other factors that tend to support or contradict a
       medical opinion or prior administrative medical finding. This includes, but is not
       limited to, evidence showing a medical source has familiarity with the other
       evidence in the claim or an understanding of our disability program's policies and
       evidentiary requirements. When we consider a medical source's familiarity with the
        Case: 1:19-cv-00211-RP Doc #: 14 Filed: 04/24/20 4 of 4 PageID #: 1133




       other evidence in a claim, we will also consider whether new evidence we receive
       after the medical source made his or her medical opinion or prior administrative
       medical finding makes the medical opinion or prior administrative medical finding
       more or less persuasive.

       While these are the factors the courts will consider, the regulations further provide that

the factors of supportability and consistency are the most important ones they will use to

determine whether a medical opinion is persuasive. Here, the ALJ incorrectly found that Dr.

Marcy’s “treatment notes do not support his opinion.” To the contrary, Dr. Marcy’s treatment

notes are consistent with his assessment regarding Plaintiff’s mental limitations. The ALJ’s

failure to properly consider Dr. Marcy’s assessment prejudiced Plaintiff, for if the ALJ had found

the assessment to be persuasive, the ALJ’s RFC would surely have been different, which in turn

would likely have affected the jobs available at step five.

       Therefore, the Commissioner’s decision is reversed and remanded for a rehearing of

Plaintiff’s application under the fourth sentence of § 405(g).

       SO ORDERED, this the 24th day of April, 2020.

                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
